Citation Nr: 1338168	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  06-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the period prior to April 24, 2013, and higher than 40 percent since that date, for chondromalacia of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counel


INTRODUCTION

The Veteran had active service from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which continued 10 percent disability rating for the Veteran's left knee disability.

While the case was on remand, in a June 2013 rating decision, the Appeals Management Center (AMC) awarded an increased rating from 10 to 40 percent, effective April 24, 2013.

The Veteran requested a formal RO hearing before a decision review officer (DRO), but he opted for an informal conference in lieu of a formal hearing.

The issue of entitlement to service connection for left elbow injury residuals as secondary to the service-connected bilateral knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This matter was remanded by the Board in October 2010 and June 2012 for additional development.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


REMAND

In its most recent remand, the Board sought a medical opinion as to the combined effects of the service connected disabilities on the Veteran's ability to work.  The agency of original jurisdiction obtained opinions as to the individual effects of the disabilities, but not an opinion as to combined effects.  The Federal Circuit has recently held that such an opinion is not absolutely required  Geib v. Shinseki, No. 2012-7164 (Fed Cir. Oct. 29 2013).  The Veteran; however, has a right to compliance with remand instructions.  Stegall v. West, 11 Vet. App. 269 (1998).

In a May 2009 letter to his Senator, which VA received that same month, the Veteran related he had retired on disability from his job, and he had applied for Social Security Administration disability benefits.  There is no indication in the claims file that any records have been sought from that agency.  If extant, they are relevant to employability and must be obtained.  38 C.F.R. § 3.59(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits (the SSA decision as well as the medical records relied upon) records relied upon concerning that claim.  

Efforts to obtain the records must continue until the records are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If SSA indicates that medical records are unavailable, determine whether SSA decisions are also unavailable.

2.  Ask a Vocational Specialist, if available, to review the record and provide an opinion as to whether the Veteran's service connected disabilities would combine to prevent gainful employment for which he is otherwise qualified.  If further examination is recommended, insure that this is arranged.

3.  If the decision remains in any way adverse to the Veteran, issue a SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




